Citation Nr: 1026147	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, 
claimed as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from September 1966 to March 
1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran's case was subsequently transferred to the 
RO in Anchorage, Alaska.

In June 2009, a Travel Board hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is of 
record.


FINDING OF FACT

The Veteran's cirrhosis of the liver is not etiologically related 
to either his service- connected type II diabetes mellitus or his 
period of military service.


CONCLUSION OF LAW

Cirrhosis of the liver was not incurred or aggravated in service, 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this appeal, in a May 2007 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate his claim for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by him and what information and 
evidence would be obtained by VA.  The July 2007 rating decision 
reflects the initial adjudication of the claim after issuance of 
this letter.  Hence, the May 2007 letter, which meets Pelegrini's 
content of notice requirements, also meets the VCAA's timing of 
notice requirement.  

The record also reflects that VA has made reasonable efforts to 
obtain or assist in obtaining all relevant records pertinent to 
the matter on appeal.  Pertinent medical evidence associated with 
the claims file consists of service, VA and private treatment 
records, and the report of a May 2007 VA examination.  Also of 
record and considered in connection with the appeal is the 
transcript of the Veteran's June 2009 Board hearing, along with 
various written statements provided by the Veteran, and by his 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with this claim.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, for certain chronic diseases, such as 
cirrhosis of the liver, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a prescribed period following discharge from service; the 
presumptive period for cirrhosis of the liver is one year.  38 
C.F.R. § 3.307, 3.309(a).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability, or for any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progression of the nonservice-connected disease.   38 
U.S.C.A. § 1110; 38 C.F.R. § 3.310.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.  
Nevertheless, when, after considering all the evidence, a 
reasonable doubt arises regarding a determinative issue, the 
benefit of the doubt shall be given to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

In the instant case, service treatment records do not reflect 
diagnosis, findings, or treatment related to cirrhosis or any 
other liver problems.  

The record reflects that the Veteran was initially diagnosed as 
having type II diabetes mellitus in 1992, and that he currently 
receives service connection benefits for such diabetes.  It also 
reflects that the Veteran has been diagnosed as having a history 
of alcohol abuse for more than 20 years, but that he stopped 
consuming alcohol in April 2001.  It further reflects that that 
cirrhosis was first diagnosed in March 2007, during a diagnostic 
laparoscopy and subsequent biopsy of the liver.

The report of a May 2007 VA examination indicates that Veteran's 
treatment at the time of examination included Metformin, 
Glyburide, Rosiglitazone, and insulin.  After reviewing the 
record and examining the Veteran, the VA examining physician 
concluded that the Veteran's cirrhosis was not caused by or a 
result of diabetes mellitus type II.  The examiner explained that 
an extensive review of the medical literature indicated no 
evidence that diabetes type II or medication for glycemic control 
caused cirrhosis of the liver.  The examiner stated that the 
Veteran's history of alcohol abuse provided the likely cause of 
his liver abnormality/cirrhosis, as excessive alcohol consumption 
and cirrhosis of the liver had a well-established and well-known 
cause and effect relationship.  

A June 2007 VA treatment record indicates that a VA primary care 
physician explained to the Veteran that the most likely cause of 
his cirrhosis was his prior alcohol abuse as well as his long-
standing morbid obesity.

A December 2007 private treatment note indicates that the Veteran 
had a history of cirrhosis secondary to alcohol abuse, but that 
he had been sober for the past six years.  The Veteran was 
diagnosed by the private doctor as having cirrhosis, secondary to 
alcohol abuse.  

Both in written statements and during his June 2009 Board 
hearing, the Veteran asserted that his cirrhosis of the liver is 
the result of medication he takes for his service-connected type 
II diabetes mellitus.   During his June 2009 hearing, the Veteran 
testified that he believed that his cirrhosis was being caused by 
his diabetes medication, and that his liver would regenerate 
itself if not for such mediation.  He testified that information 
that had come with his diabetes medication indicated that a 
possible side effect of such medication was harm to the liver.  
He also testified that his diabetes medications included 
Glyburide, Metformin, and insulin.

After reviewing the record, the Board finds a preponderance of 
the evidence to be against the Veteran's claim of service 
connection for cirrhosis of the liver.

The Veteran has not asserted, and the record does not reflect, 
that cirrhosis of the liver began in service or within one year 
of service.  Service treatment records do not indicate cirrhosis 
or any other liver problems, and the post-service medical record 
reflects that cirrhosis was first diagnosed more than 35 years 
after the Veteran's period of service.

Also, a preponderance of the evidence reflects that the Veteran's 
cirrhosis is not medically related to his type II diabetes 
mellitus, or to any medication taken for such disorder.  The 
medical evidence has consistently indicated that the cause of the 
Veteran's cirrhosis is his history of alcohol abuse; the only 
other factor noted to be medically related to the Veteran's 
cirrhosis is obesity.  While the Board recognizes the Veteran's 
assertion that information that came with his diabetes medication 
indicated that a possible side effect was harm to the liver, the 
Veteran has not submitted such information or identified any 
other medical evidence linking cirrhosis to the Veteran's 
diabetes medication in any way.  The only medical opinion with 
respect to the question of whether the Veteran's diabetes 
mellitus medication is medically related to his cirrhosis is that 
of the May 2007 VA examiner, who both acknowledged the Veteran's 
current medication for diabetes mellitus, and stated that an 
extensive review of the medical literature produced no evidence 
that diabetes type II or medication for glycemic control caused 
cirrhosis of the liver. 

The Board acknowledges the Veteran's contentions that his 
cirrhosis of the liver is the result of medication he takes for 
his service-connected type II diabetes mellitus.  However, the 
Board finds that the relevant determination of whether the 
Veteran's cirrhosis is medically related to his diabetes or to 
his diabetes medication is a question that is medical in nature, 
and which requires medical expertise to be afforded sufficient 
probative weight.  There is no indication that the Veteran is 
qualified through education, training or experience to offer a 
competent medical diagnosis or opinion, and he does not report 
otherwise.  See 38 C.F.R. § 3.159(a)(1) (2009).  Thus, the Board 
finds the Veteran's impression regarding this determination to be 
of little probative value.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007).

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of service 
connection for cirrhosis of the liver, including as secondary to 
type II diabetes mellitus.  As such, the benefit of the doubt 
doctrine is not applicable, and the claim must be denied.


ORDER

Service connection for cirrhosis of the liver, claimed as 
secondary to type II diabetes mellitus, is denied.


____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


